DETAILED ACTION
Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 11 and 18. Applicant arguments on pages 8-9 of the remarks of 18 February 2022 are persuasive.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter:
Chaliparambil et al.
Data change tracking and event notification
20130006963; see paragraphs 69, 75, 96-97

Huu et al.
Logical data backup and rollback using incremental capture in a distributed database
20110191299; see paragraphs 30-33 

Lucash et al.
Reconciliation of independently updated distributed data
20070106771; see paragraphs 38-39, 44, 59 

Beyer et al.
System and method for asynchronous view maintenance
6546402; see col. 2, lines 32-65




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154